


Exhibit 10.29.1

 


AMENDMENT NO. 1 TO INDEMNIFICATION AGREEMENT


 

THIS AMENDMENT NO. 1 TO INDEMNIFICATION AGREEMENT (this “Amendment”) is made
effective as of                  by and between Hertz Global Holdings, Inc., a
Delaware corporation (the “Company”), and                   (“Indemnitee”).

 


WITNESSETH:


 

WHEREAS, the Company and Indemnitee are a party to an Indemnity Agreement, dated
as of                         (the “Agreement”), providing for the
indemnification of Indemnitee by the Company;

 

WHEREAS, in accordance with Section 8(c) of the Agreement, the parties hereto
wish to amend the Agreement; and

 

NOW THEREFORE, in consideration of the premises and covenants contained in the
Agreement and herein, the Company and Indemnitee do hereby covenant and agree as
follows:

 

1.                                       Section 3(d) of the Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(d)         Other Rights to Indemnification.  The indemnification and
advancement of expenses (including attorneys’ fees) and costs provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may now or in the future be entitled the Company’s certificate of incorporation
or bylaws, any agreement, any vote of stockholders or directors, the DGCL, any
other applicable law or any liability insurance policy; provided that (i) to the
extent that Indemnitee is entitled to be indemnified by the Company and by any
shareholder of the Company or any affiliate (other than the Company and its
subsidiaries) of any such shareholder or any insurer under a policy procured by
any such shareholder or affiliate, the obligations of the Company hereunder
shall be primary and the obligations of such shareholder, affiliate or insurer
secondary, and (ii) the Company shall not be entitled to contribution or
indemnification from or subrogation against such shareholder, affiliate or
insurer.”

 

2.                                       Section 3(f) of the Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(f)          Subrogation.  Except as set forth in Section 3(d)(ii) of this
Agreement, in the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute such

 

--------------------------------------------------------------------------------


 

documents and do such acts as the Company may reasonably request to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights.”

 

3.                                       Confirmation of the Agreement.  Except
as set forth in this Amendment, the Agreement is hereby ratified and confirmed
and shall continue in full force and effect.  On and after the date of this
Amendment, each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference to the Agreement
in any other agreements, documents or instruments shall mean and be a reference
to the Agreement as amended by this Amendment.

 

4.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without regard to any conflict of laws provisions that would require
the application of the Law of any other jurisdiction.

 

5.                                       Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

(Signature of Indemnitee)

 

 

 

 

 

 

 

(Print Name of Indemnitee)

 

--------------------------------------------------------------------------------
